Fourth Court of Appeals
                               San Antonio, Texas
                                      July 21, 2015

                                   No. 04-15-00326-CV

                             IN THE INTEREST OF A.D.,

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-01927
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 4, 2015.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court